PER CURIAM.
In the above numbered and entitled cause comes the appellant, by its counsel, and the appellee by her counsel, and file a joint stipulation to docket and remand said cause.
Pursuant to said stipulation, it is ordered and adjudged by this Court, that this cause he, and it is hereby, remanded to the said District Court with leave to set aside the judgment and enter in lieu thereof any compromise judgment agreed upon by the parties and approved by the District Court.
It is further ordered that the mandate of this Court shall issue forthwith.